    Case: 4:19-cv-03286-JAR Doc. #: 22 Filed: 11/05/20 Page: 1 of 9 PageID #: 94


                              UNITED STATES DISTRICT COURT
                              EASTE I DISTRICT OF MISSOURI
                                    EASTERN DIVISION
                                          I
ROBERT DALE DIXON,                                    )
                                                      )
               Plaintiff,                             )
                                                      )
         vs.                                          )            Case No. 4:19-CV-3286 JAR
                                                      )
JASON DAVIS, et al.,                                  )
                                                      )
               Defendants.                            )

                                  MEMORANDUM AND ORDER

          This matter is before the Court on the motion to dismiss filed by defendants Steven Brouk

and Jason Davis. ECF No. 11. Th~re!has been no response from self-represented plaintiff Robert

Dale Dixon, and the time for respondi~g has passed. For the reasons discussed below, the motion·

will be denied and the Court will issu~ a case management order in this case by separate order.

                                               Background

          Plaintiff, currently incarcerat~d at Potosi Correctional Center (''PCC") in Mineral Point,

Missouri, brings this action pursuant to 42 U.S.C. § 1983 alleging three correctional officers at

PCC used excessive force against him in violation of the Eighth Amendment. The complaint
                                          i
names as defendants Richard Jennings (the Warden of PCC) and correctional officers Unknown

Davis, Unknown Brooks, and Unkno}Vll Layton. 1 He sues all defendants in their individual and

official capacities.

          Plaintiff alleges that on Aug;ust 9, 2018, as he was being escorted to administrative

segregation, defendants Davis and Br(!)oks "began pulling up on [his] arms and wrists, making the
                                          I




cuffs cut into [his] wrists." Plaintiff claims he asked the officers to stop pulling on his arms and


                                          I
     .                                    I                                       ,
1
 Unknown Davis, Unknown Brooks, and Unknown Layton were subsequently identified as Jason Davis, Steven
Brouk, and John-Riley Layton. The Court difected the Clerk to amend the case caption accordingly. ECF No. 17.
   Case: 4:19-cv-03286-JAR Doc. #: 22 Filed: 11/05/20 Page: 2 of 9 PageID #: 95


wrists and told them he would "walk rspectfully." Plaintiff alleges they ignored his requests and

"forced [him] onto the ground." While
                                  I
                                      plaintiff was restrained and positioned on his stomach,
                                        I


defendants Davis, Brooks, and Layton allegedly "began to punch and kick [him] in [his] face and
                                        I




body." Plaintiff alleges this attack caµsed facial swelling, abrasions, bruised ribs, dental issues, a

right shoulder injury, and a concussi~n. Plaintiff seeks $100,000 in compensatory damages and

$50,000 in punitive damages.

           On May 18, 2020, the Court reviewed plaintiffs complaint pursuant to 28 U.S.C.
                                        I                               ,
                                        I

§ 1915(e)(2). ECF No. 5. The Co-µrt dismissed plaintiffs claims against defendant Warden

Jennings in both his individual and official capacities for the reason that plaintiff failed to allege
                                        I

that he personally participated in the use of excessive force. Id. at 4-5. The Court also dismissed
                                        I                         /

plaintiffs claims against defendants :Oavis, Brooks, and Layton in their official capacities because

they were acting as employees of the .State of Missouri and were, thus, not considered "persons"

under§ 1983. Id. at4 (citing Willv. MichiganDep'tofState Police, 491 U.S. 58, 71 (1989)). The

Court, however, found plaintiff to .pave alleged plausible claims of exce.ssive force against

defendants Davis, Brooks, and Layton in their individual capacities. Id. at 4.
                         •          ,   I



           On August 7, 2020, the Missouri Attorney General's Office ("AGO") waived service of

1process   for defendants Brouk and Davis. ECF No. 10. As to defendant Layton, the AGO informed

the Court it was not authorized to waive service because he "is no longer employed with the
                                        I
                                        I
Missouri Department of Corrections, and efforts to contact him have been unsuccessful." Id. at 1.

The Court subsequently issued an Order directing the AGO to submit to the Court, under seal and

ex parte, the last known residential address for defendant Layton. ECF No. 12. The AGO timely

complied find the Court directed the Clerk to effectuate service of process on defendant Layton

through the United States Marshal's Office. ECF No. 14. On September 23, 2020; the summons
                                        I
was returned unexecuted for the reason that the "sealed address does not exist." ECF No. 16. On



                                                -2-
    Case: 4:19-cv-03286-JAR Doc. #: 22 Filed: 11/05/20 Page: 3 of 9 PageID #: 96


October 2, 2020, the Court provided p aintiffwith the opportunity to provide adequate information
                                             I   "
such that defendant Layton could b~ served under Rule 4(m) of the Federal Rules of Civil

Procedure. ECF No. 17. Plaintiff failed to respond. As such, the Court dismissed defendant

Layton from this action on October 30, 2020. ECF No. 21. The only remaining defendants to this

action are Jason Davis and Steven Brouk.

                                  Legal Standard for Motion to Dismiss

        The purpose of a motion to 4ismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure is to test the legal sufficiency of the complaint. To survive a motion to dismiss for

failure to state a claim, a plaintiffs all~gations must contain "sufficient factual matter, accepted as
                              /


true, to 'state a claim to relief that is plausible on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 678
                                             I




(2009) (quoting Bell At/. 'Corp. v. r-Jvombly, 550 U.S. 544, 570 (2007)). The reviewing court
                                             I



accepts the plaintiffs factual allegatiohs as true and draws all reasonable inferences in favor of the

nonmoving party. Torti v. Hoag, 868;F.3d 666, 671 (8th Cir. 2017). But "[c]ourts are not bound

to accept as true a legal conclusion cmiched as a factual allegation, and factual allegations must be

enough to raise a right to relief above the speculative level." Id.
                                             I




                        Dismissal Argun,-ents of Defendants Brouk and Davis
                                             I
                                             I


        Defendants Brouk and Davis 8;fgue plaintiffs complaint should be dismissed for failure to

state a claim upon which relief may be granted because public records reflect plaintiff attacked
                                             i
defendants and, thus, his version of events is misleading or untrue. ECF No. 11.

        Defendants admit that at some point during plaintiffs incarceration at PCC, plaintiff was

escorted by correctional officers Brouk, Davis, and Layton to the facility's medical unit. 2 Contrary
                                             I                                 •

                                             I

to plaintiffs allegations, defendants a~sert plaintiff became resistant during the escort. Defendants


                                             I
2
 Plaintiffs complaint alleges the incident gi~ing rise to the instant action occurred on August 9, 2018. ECF No. 1 at
3. Defendants' motion to dismiss states the in,cident occurred on August 9, 2020. ECF No. 1. The Court believes the
date in defendants' motion was a clerical error by counsel.
                                             I




                                                       -3-
   Case: 4:19-cv-03286-JAR Doc. #: 22 Filed: 11/05/20 Page: 4 of 9 PageID #: 97
                                  J


cite to a grievance attached to the complaint evidencing that plaintiff admits to headbutting

defendant Davis during the altercatiol. See ECF No. 1-4 ("I then headbutted Davis to get him to

stop"). As a result of plaintiffs conduct, defendants aver they restrained plaintiff on the ground

as he "continued to be extremely combative, attempting to kick, bite, and spit on Defendants

despite their multiple directives for him to stop resisting." Defendants argue that after escort

resumed, plaintiff continued to resist by kicking defendants Layton and Brouk. Due to the incident,
                                       '
defendants required medical attention. Specifically, Brouk sustained a knee injury and Davis was

so severely concussed he did not retui:n to work.

       To corroborate their version qf the incident, defendants cite to State v. Dixon, Case Nos.

19WA-CR00287 and 19WA-CR00287-01 (St. Francis County Circuit Court) and State v. Dixon,

Case No. 19WA-CR00287-02 (Circui~ Court of Washington County) (collectively "Dixon case").

Defendants explain that as a result of'the altercation plaintiff was subsequently charged and pied .

guilty in state court to a violation of Mo. Rev. Stat. § 217.385, which makes it a class B felony for

an offender to knowingly commit violence against employees of the Missouri Department of
                                       I
Corrections. Defendants aver that plaintiffs uncontested conviction for using violence against

defendant Davis, in conjunction with plaintiffs own statements in the grievance admitting to

resistant behavior, show plaintiff has failed to state a plausible excessive force claim against any

of the defendants.

                                             Discussion

       Initially, it should be observedI that the Court can take judicial notice of state court filings.

In Missouri, as in other states, c9urt records are· public records. See Nixon v. Warner

Communications, Inc., 435 U.S. 589,[ 597-98; Pulitzer Publ'g Co. v. Transit Cas. Co., 43 S.W.3d
                                       i
293, 300-01 (Mo. bane 2001); Mo. Rev. Stat. §§ 109.180, 476.010. In reviewing a motion to

dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure, the Court is "not precluded



                                                 -4-
   Case: 4:19-cv-03286-JAR Doc. #: 22 Filed: 11/05/20 Page: 5 of 9 PageID #: 98


in [its] review of the complaint from taking notice of items in the public record." Papasari v.

Allain~ 478 U.S. 265, 269 n. 1 (19861 Stahl v. US. Dep't of Agric., 327 FJd 697, 700 (8th Cir.
             '                         I
                                       I




2003) ("The district court may take jJdicial notice of public records and may thus consider them

on a motion to dismiss."). "In this cir:cuit, Rule 12(b)( 6) motions are not automatically converted

into motions for summary judgment simply because one party submits additional matters in

support of or opposition to the motion.... Some materials that are part of the public record or do

not contradict the complaint may be considered by a court in deciding a Rule 12(b)(6) motion."
                                       I

Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007) (citing Nixon v. Coeur D'Alene Tribe, 164 F.3d

1102, 1107 (8th Cir. 1999)).

       The Court has reviewed the Dixon case on Case.net, Missouri's online case management
                                       I

system. On June 7, 2019, a felony complaint was filed against plaintiff pursuant to Mo. Rev. Stat.

§ 558.011 for knowingly committing violence against Davis by headbutting him (Count I);
                                       I                               ,

knowingly committing violence against Layton by kicking him (Count II); and knowingly

committing violence against Brouk by kicking him (Count III). The probable cause affidavit

supporting the felony complaint states as follows:

       On August 9, 2018 Offender :qixon became resistant during escort to medical for a
       TASC evaluation. Offender ]))ixon was restrained behind his back. As Officers
       Davis, Layton and Brouk escortedI
                                           Dixon he did lunge forcefully slamming his head
       into the left side of Officer Davis's head causing a Use of Force. A review of the
       camera and officers statemerits revealed that Offender Dixon continued to be
       extremely combative while on the ground attempting to kick, bite, and spit on Davis
       and other escorting Officers, d~spite multiple directives to stop resisting a struggle[]
       occurred to control the offend~r. Offender Dixon was escorted to medical where
       he assaulted COII Layton, CQI Brouk, and COI Mesger by mule kicking these
       Officers in the knee. During this entire incident offender Dixon displayed
       aggressive and violent behavior. By the offenders own actions he places himself
       in vioi'ation of rule 2.1 Ass~ult. All three officers required outside medical
       attention. . Davis was placed u!der
                                       I
                                           Doctors care for a severe concussion and Brouk
       received a knee injury. Davis did not return to work.




                                                -5-
   Case: 4:19-cv-03286-JAR Doc. #: 22 Filed: 11/05/20 Page: 6 of 9 PageID #: 99


State v. Dixon, Case No. 19WA-CR00287 and 19WA-CR00287-01 (St. Francis County Circuit
                       -                I                     -
Court).                                 1




          Records on Case.net further reflect that on June 29, 2020, the prosecutor dismissed Counts

II and III, and plaintiff pled guilty to Count I. Dixon v. State, Case No. 19WA-CR00287-02

(Circuit Court of Washington County). On June 30, 2020, plaintiff was sentenced to seven,years'

imprisonment for violence to an employee of the Missouri Department of Corrections. Id

          Defendants Brouk and Davis: argue that because plaintiff pled guilty in state court to

knowingly committing violence against Davis by headbutting him, the force Davis, Brooks, and
                                        I



Layton used in the August 9, 2018 incident could not have been excessive. At this early stage of
                                        '
the proceeding the Court cannot agree with this line of reasoning. The fact plaintiffs assault on

Davis was unlawful does not automatically mean the force defendant correctional officers used
                                        '   '


prior to or in response to plaintiffs unlawful action could not have risen to the level of

unreasonable and excessive. Regardiess of plaintiffs actions, Davis, Brooks, and Layton were ·

still constrained to use only the level! of force which was reasonable in the situation. While the

fact that plaintiff was acting in an unruly manner certainly factors into the totality of the

circumstances and may have justifiedia greater use of force than would have been reasonable had

plaintiff been peaceful and cooperative, the Court cannot definitely determine based on the state

conviction that excessive force was not used. See e.g., Ballardv. Burton, 444 F.3d 391, 399-400

(5th Cir. 2006) (holding that a state conviction for simple assault did not necessarily imply that

defendant did not use excessive force); Dabney v. Pegano, 2013 WL 5464776, at *20 (N.D.N.Y.

Sept. 30, 2013), • aff'd, 604 F. App~x
                                     I
                                       1 (2d Cir. 2015) (an inmate's disciplinary conviction

"conclusively established only the WifOngfulness of [p]laintiff s actions; they do not include a

finding one way or the other concerning the lawfulness of the corrections officers' actions.");

Snyder v. Hall, 2006 WL 8445017, at *3 (C.D. Ill. Aug. 15, 2006), report and recommendation
                                        I




                                                 -6-
  Case: 4:19-cv-03286-JAR Doc.I #: 22 Filed: 11/05/20 Page: 7 of 9 PageID #: 100


   .                                   I                                                         .
adopted,. No. 06-1038, 2006 WL 844$019 (C.D. Ill. Aug. 31, 2006) ("The Court can conceive of

facts consistent with the allegations il Plaintiffs Complaint that would support a conclusion that
                                       I
                                      i
both were at fault-Plaintiff of aggravated battery and [correctional officer] of excessive force.").
                                       '

       As defendants point out in their motion, plaintiff attached a grievance to his complaint,

dated October 1, 2018, in which: he claimed defendant officers were escorting him to

administrative segregation in restraints and began tq "pull [his] arms apart making the cuffs cut

into [his] wrist." ECF No. 1-4 at 2. After allegedly asking the officers to stop pulling on his arms,

plaintiff admitted to headbuttin_g defendant Davis. Id Plaintiff then states he was "taken to the

ground" and struck with a "closed fist" and "kicked." Id In contrast, defendants' version of the

incident describes plaintiff as being r~sistant prior to headbutting Officer Davis and while he was

on the ground.

       Excessive force claims brought by prisoners fall under the protections provided by the

Eighth Amendment's prohibition of cruel and unusual punishment. Whitley v. Albers, 475 U.S.

312, 318-22 (1986). The "core judicial inquiry" in a suit for excessive use offorce is "whether

force was applied in a good-faith effort to maintain or restore discipline, or maliciously and

sadistically to cause harm." Wilkins :v. Gaddy, 559 U.S. 34, 37 (2010) (citation and quotations

omitted). "Factors to be considered in deciding whether a particular use of force was reasonable

are whether there was an objective need for force, the relationship between any such nee~ and the

amount of force used, the threat reas~nably perceived by the correctional officers, any efforts by

the officers to temper the severity of their forceful response, and the extent of the inmate's injury."
                                       I


Treats v. Morgan, 308 F.3d 868, 872;(8th Cir. 2002) (citing Hudson v. McMillian, 503 U.S. 1, 7
                                       '
                                       '
(1992)). In considering an excessive use of force claim, the Court is to weigh the prisoner's

testimony, the extent of the prisoner's injury,
                                        I
                                                and whether the "security .threat reasonably perceived

by defendants, '[would] support a reliable inference' of an unnecessary and wanton infliction of
                                       I




                                                 -T-
  Case: 4:19-cv-03286-JAR Doc. #: 22 Filed: 11/05/20 Page: 8 of 9 PageID #: 101


pain." Santiago v. Blair, 707 F.3d J4, 990 (8th Cir. 2013) (quoting Johnson v. Bi-State Justice
                                       I                                                        .


Ctr./Ark. Dep't Corr., 12 F.3d 133, 136-37 (8th Cir. 1993)). At this stage of the litigation taking
                                       I
as true all of plaintiffs allegations as!the Court is required to do, there are issues of material fact
                                       I
                                       '
that cannot be resolved in a motion to dismiss. Thus, def~ndants' instant motion will be denied.

       Additionally, although defendants' motion does not address Heck v. Humphry, 512 U.S.

477,487 (1994), the Court finds it necessary to the discussion. In Heck, the Supreme Court held

that where a§ 1983 suit for damages would necessarily imply the invalidity of an inmate's.
                                       I




conviction or length of sentence, such a claim is not cognizable under§ 1983. 512 U.S. at 487.
                                       I




As a result of Heck, a district court must
                                       I
                                           consider the relationship. between the § 1983 claim and
                                       I
the conviction, including asking whethet the plaintiff could prevail only by "negat[ing] an element

of the offense of which he [was] comiiicted." Id. at 486 n. 6.

       In the instant case, plaintiffs complaint does not seek to invalidate his state court

conviction of knowingly inflicting v,iolence on defendant Davis, expressly or by implication.

Moreover, if this Court were to find t~e defendant correctional officers did, in fact, use excessive
                                       I

force, it would not negate plaintift7s conviction of knowingly committing violence against
                                       I

defendant Davis. See Bell v. Lombardi, No. 4:14-CV-0027-CEJ, 2016 WL 245405, at *3 (E.D.

Mo. Jan. 21, 2016) ("The Court finds that a favorable judgment for plaintiff on his excessive use

of force claim would not require a j~ to necessarily find that plaintiff did not commit violence

against a correctional offic•er at the onset of the altercation). See also Thore v. Howe, 466 F.3d

173, 180 (1st Cir. 2006) ("Heck doe~ not automatically bar consideration of an excessive force

claim by an individual who has been ;convicted of assault, 'the record before us does not permit a
                                       !
                                       '
determination of the requisite relatedn~ss"); Garrison v. Porch, 376 Fed. Appx. 274 (3rd Cir. 2010)
                                       I



(plaintiffs guilty plea to simple as~a1flt is not Heck barred because the issue is whether the force

used was reasonable to overcome pl~intiffs admitted resistance); McCann v. Neilsen, 466 F.3d.



                                                 -8-
  Case: 4:19-cv-03286-JAR Doc. #: 22 Filed: 11/05/20 Page: 9 of 9 PageID #: 102


619 (7th Cir. 2006) (plaintiffs § 198B excessive force claim not Heck barred because plaintiffs

ambiguous complaint was not necessLily undermining his conviction). Analogously, it has also
                                        I


been held that "a plaintiff who has bebn convicted of resisting arrest or assaulting a police officer

... is not per se Heck-barred from maintaining a § 1983 action for excessive force stemming from

the same confrontation" because that would "imply that once a person resists law enforcement, he
                                        I

                                        I
                                        I




has invited the police to inflict any reaction or retribution they choose, while forfeiting the right to ·

sue for damages." McCann v. Neils4n, 466 F.3d 619, 621 (7th Cir. 2006) (citing VanGilder v.
                                        I


                                        I

Baker, 435 F.3d 689,692 (7th Cir. 2096)). Plaintiffs complaintneither challenges the lawfulness

of his state conviction nor claims that he did not commit violence against a correctional officer

during the incident. Plaintiff conce~es he headbutted defendant Davis. Thus, a jury could

determine that the defendant officers used excessive force against plaintiff while he was restrained

without calling into question the validity of plaintiffs conviction for committing violence against

a correctional officer. Thus, a finding of excessive force would not invalidate plaintiffs state

conviction in the Dixon case and would not be a basis for dismissal.

       Accordingly,                                                                       (



        IT IS HEREBY ORDERED: that defendant Steven Brouk and Jason Davis's motion to

dismiss (ECF N,o. 11) is DENIED.




Dated this 5th day of November, 2020'.




                                                  -9-
                                            I.
